Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure received July 21, 2021 has been reviewed and considered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s IDS of July 21, 2021 has been considered for patentability of the amended claims of December 08, 2020 as have the comments from the Chinese Patent Office.  The Examiner maintains that the claims remain patentable as it would not be obvious to one of ordinary skill to place two reactors in parallel and operated as claimed with a third reactor in fluid communication with the first and second reactors as claimed.  The Examiner agrees with the examiner from the Chinese patent office that it is known to operate two reactors in parallel however there is not sufficient motivation to modify the system of D1 with D2 as D2 does not utilize metal oxide particles and the ordinary skilled artisan would not have a reasonable expectation for success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732